Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Compliant Claim Amendment
The amendment to the claims filed on 08/25/2021 is not in accordance with CFR 1.121 (c).  Claims 10-14 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Claims 10-14 in the amendments filed on 08/25/2021 do not have the correct status identifier “(Withdrawn)”.  For any amendment being filed in response to a restriction or election of species requirement and any subsequent amendment, any claims which are non-elected must have the status identifier (withdrawn).  See MPEP §714 II C (A).

Response to Amendment
The amendment filed on 08/25/2021 is acknowledged and have been fully considered.  Claims 7-14 and 16-22 are pending.  Claims 7, 9, 14, 16 and 17 have been amended.  Claims 19-22 are newly added.  Claims 1-6 and 15 were previously cancelled.  Claims 10-14 and 22 remain withdrawn as being directed to a non-elected invention. 
Newly added claim 22 is dependent from withdrawn claim 10 and is directed to the non-elected invention.  For the purposes of compact prosecution, claims 10-14 and new claim 22 are being considered as “Withdrawn” for being directed to a non-elected invention.  It is suggested to applicants to correct the status identifier of claims 10-14 and 
Claims 7-9 and 16-21 are now under consideration on the merits.	
The previous objections to claim 9 for the use of abbreviations is withdrawn in light of the amendments to the claim filed on 08/25/2021.  The claim has been amended to delete the abbreviation and recite “p-t-bucinal”.  
	The previous rejections of claims 7-9, 17 and 18 under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Baltsen (WO 2015/181286) are withdrawn in light of the amendments to the claim filed on 08/25/2021.  Claim 7 has been amended to recite “wherein the polypeptide has at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 13”.
	The previous rejections of claims 7-9 and 16-18 under nonstatutory double patenting over US Application No. 16/500,475 and 16/667,980 are withdrawn because the co-pending applications have been abandoned.  The previous rejection of claims 7-9 and 16-18 under nonstatutory double patenting over US 16/500,465 is withdrawn in light of the amendments filed on 08/25/2021. 
	
	
Specification – Objection (Maintained)
The use of the terms ‘FLORHYDRAL’, ‘helional’, ‘cymal’ and ‘lyral’, which are trade names or marks used in commerce, has been noted in this application.  The term should be accompanied by the generic terminology; furthermore the term should be SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112(b) (Maintained)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the terms “FLORHYDRAL”, “helional”, “cymal” and “lyral” which are trademarks and the use of trademarks to identify or describe a particular material or product does not comply with the requirement of 35 U.S.C 112, second paragraph.  See MPEP 2173.05(u).  The claim scope is uncertain since the trademark or trade name 
Appropriate clarification is needed.

Response to Arguments
Applicants argue that helional, melonal, cymal, lyral and Floral Super are common names for the compounds.  Applicants argue no changes were made to these compounds because they are not trademarked and do not have generic names (see page 7 of remarks filed on 08/25/2021).
These arguments are not persuasive because helional, cymal and lyral are tradenames.  For evidence see attached Trademark Electronic Search System (TESS) documents, Helional.pdf, Cymal.pdf and Lyral.pdf.  It is also noted claim 9 has been amended to recite the tradename FLORHYDRAL and this renders the claim indefinite as discussed above.  The specification has been amended to recite the tradename in capitalized form and the generic name included (see bridging paragraph from line 30 on page 10 to line 5 on page 11, see paragraph on page 48 lines 2-10), however, a proper symbol indicating use in commerce such as ™, SM , or ® following the term is not included.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This rejection is necessitated by the amendment filed on 08/25/2021.
Claim 16 is directed to the DNase polypeptide having at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 1-2, 1-15, 18, 20-23.  Claim 16 depends from claim 7 and claim 7 recites a DNase polypeptide having at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 13.  Therefore, the limitation in claim 16 is broader than the limitation in claim 7 and does not further limit claim 7.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being obvious over Baltsen (WO 2015/181286; Pub. Dec. 3, 2015; Of Record) in view of Zhou et al., (EheA from Exiguobacterium sp. yc3 is a novel thermostable DNase belonging to HNH endonuclease superfamily, FEMS Microbiology Letters, 362, 23 October 2015; Of Record) and as evidenced by SequenceAlignment-2 (STIC Search Results, 2021; Of Record).  This rejection is necessitated by the amendment filed on 08/25/2021.

Baltsen does not teach its compositions to comprise a polypeptide having DNase activity having at least 80% sequence identity to SEQ ID NO: 13 (the elected species).
Zhou teaches a thermostable DNase isolated from bacteria (see abstract).  Zhou teaches the gene for the DNase has a GenBank Accession Number AJK28734 (see page 4 col.2 para. 2).  The polypeptide encoded by this gene has 85% sequence identity to instant SEQ ID NO: 13.  For evidence see Result 30 of SequenceAlignment-2 on pages 38 and 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Baltsen and substitute the DNase taught by Zhou for the DNase in the compositions of Baltsen.  One of ordinary skill would be motivated to do so because Zhou teaches that its DNase is thermostable and it is a simple substitution of one known a DNase for another to obtain predictable results.
Regarding claim 8, Baltsen teaches its composition includes a hydrophobically modified malodor control polymer (HMP) (see Baltsen claim 9 on page 116) and teaches the hydrophobic modification may increase the polymer’s affinity for hydrophobic odors (see pg. 45 lines 4-15 – reads on malodor binding polymer). 
Regarding claim 9, Baltsen teaches the odor control agent to be “volatile aldehydes” (see claim 9 on page 116, see page 54 lines 27 – page 57) and teaches 
Regarding claim 17, Baltsen teaches its compositions can include polypeptides with SEQ ID NO: 5 (see lines 12,13 on page 81).  SEQ ID NO: 5 of Baltsen comprises the motif ASXNRSKG (amino acids 150-157 of Sequence NO: 5 on page 7 of the Sequence File of Baltsen, see WO-2015-181286-Seq on page 7).
Regarding claim 18, Baltsen teaches examples of the HMPs to be polyethyleneimines (PEIs) (see page 45 line 30, page 47, page 48 lines 3,4).
The combined teachings of Baltsen in view of Zhou renders claims 7-9 and 16-18 obvious.

Claims 7-9 and 16-21 are rejected under 35 U.S.C. 103 as being obvious over Baltsen (WO 2015/181286; Pub. Dec. 3, 2015; Of Record) in view of Beier (WO 2018/011276; Priority July 13, 2016) and as evidenced by SequenceAlignment-1 (STIC Search Results, 2021; Of Record).  This rejection is necessitated by the amendment filed on 08/25/2021.
Regarding claims 7, 16 and 19-21, Baltsen teaches a detergent composition comprising a polypeptide having DNase activity and an odor control agent (see Baltsen 
Baltsen does not teach its compositions to comprise a polypeptide having DNase activity having at least 80% sequence identity to SEQ ID NO: 13 (the elected species) as recited in claims 7 and 16, at least 86% sequence identity to SEQ ID NO: 13  (recited in claim 19), at least 90% sequence identity to SEQ ID NO: 13 (recited in claim 20) and at least 95% sequence identity to SEQ ID NO: 13  (recited in claim 21).
Beier teaches fabric treatment detergent compositions comprising polypeptide variants (see abstract, last 4 lines on page 3, see claim 7 on page 111).  Beier teaches the DNase variant to have at least 99% sequence identity to SEQ ID NO: 1 (see page 2 lines 11-21, see claim 3 on page 111).  SEQ ID NO: 1 of Beier has a 100% sequence identity to instant SEQ ID NO:13.  For evidence see Result 4 of SequenceAlignment-1 on pages 22 and 23).  Beier teaches the polypeptide to be a Bacillus cibi DNase polypeptide (see page 5 first Sequence).  Beier teaches the polypeptide to have the motifs ASXNRSKG or [D/M/L][S/T]GYSR[D/N] (see page 2 lines 7-10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Baltsen and substitute the DNase with SEQ ID NO:1 taught by Beier for the DNase in the compositions of Baltsen.  One of ordinary skill would be motivated to do so because both Baltsen and Beier teach detergent compositions for washing textiles comprising DNase and it is a simple substitution of one known element (a DNase) for another to obtain predictable results. SEQ ID NO: 1 of Beier is a 100% match to instant SEQ ID NO: 13 and Beier teaches the detergent compositions to comprise DNase with at least 99% sequence identity to 
Regarding claim 8, Baltsen teaches its composition includes a hydrophobically modified malodor control polymer (HMP) (see Baltsen claim 9 on page 116) and teaches the hydrophobic modification may increase the polymer’s affinity for hydrophobic odors (see pg. 45 lines 4-15 – reads on malodor binding polymer). 
Regarding claim 9, Baltsen teaches the odor control agent to be “volatile aldehydes” (see claim 9 on page 116, see page 54 lines 27 – page 57) and teaches examples of the volatile aldehydes to be 2-ethoxy benzaldehyde, 2-isopropyl-5-methyl-2-hexenal, Adoxal, p-anisaldehyde, Bourgenal, cinnamic aldehyde, Decyl aldehyde, Florhydral, Cymal, Helional, lauric aldehyde, Ligustral, Lyral, Melonal, o-anisaldehyde, pino acetaldehyde, P.T. Bucinal, thiophene carboxaldehyde, trans-4-decenal, trans trans 2,4-noadienal, undecyl aldehyde and mixtures thereof (see page 57 line 32 – page 58 line 3).
Regarding claim 17, Baltsen teaches its compositions can include polypeptides with SEQ ID NO: 5 (see lines 12,13 on page 81).  SEQ ID NO: 5 of Baltsen comprises the motif ASXNRSKG (amino acids 150-157 of Sequence NO: 5 on page 7 of the Sequence File of Baltsen, see WO-2015-181286-Seq on page 7).
Regarding claim 18, Baltsen teaches examples of the HMPs to be polyethyleneimines (PEIs) (see page 45 line 30, page 47, page 48 lines 3,4).
The combined teachings of Baltsen in view of Beier renders claims 7-9 and 16-21 obvious.
Response to Arguments
Applicants argue Baltsen teaches detergent compositions comprising DNase with SEQ ID NO: 2 and SEQ ID NO: 7 to reduce odor and soil deposition on laundry samples.  Applicants argue the thermostable DNase taught by Zhou with GenBank Accession number AJK28734 has only a 30.7% sequence identity to SEQ ID NO: 2 of Baltsen and only has a 29.1% sequence identity to SEQ ID NO: 7 of Baltsen.  Applicant argue that, because of the low sequence identity, it would not be obvious to one of ordinary skill in the art that the DNase of Zhou would be useful in a detergent composition to reduce odor and malodor.  Applicants argue the examiner is using hindsight to arrive at the instant composition (see page 8 of remarks filed 08/25/2021).
These arguments are not persuasive because even though the DNase of Zhou has a low sequence identity to the DNase of Baltsen, the DNase of Zhou isolated from a bacterium is thermostable and has DNase activity (see Fig. 3 D, page 5 col. 1 para. 1). Baltsen teaches the DNase polypeptides in its invention can be of bacterial origin (see page 22 lines 30-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Baltsen and substitute the DNase taught by Zhou for the DNase in the compositions of Baltsen.  One of ordinary skill would be motivated to do so because Zhou teaches its DNase is thermostable and it is a simple substitution of one known element (a DNase) for another to obtain predictable results.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The rejections below are maintained and modified as necessitated by the amendment filed on 08/25/2021.

U.S. Patent No. 10,954,497
Claims 7-9 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,954,497 (reference patent) in view of Baltsen (WO 2015/181286; Pub. Dec. 3, 2015).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '497 claims (reference claims) in view of Baltsen renders obvious that of the instant claims.
Regarding instant claims 7, 16, 19-21, reference claim 1 recites a composition comprising a polypeptide having DNase activity and a surfactant. Reference claim 1 recites the DNase has 95% sequence identity to SEQ ID NO: 21, which is a 100% match to instant SEQ ID NO: 13. For evidence see Result 2 of SequenceAlignment-4. Therefore, reference claim 1 recites a sequence with at least 95% sequence identity to SEQ ID NO: 13 (reads on instant claims 7, 16, 19-21). 
The reference claims do not recite a malodor control component.  
Baltsen teaches a detergent composition comprising a polypeptide having DNase activity and an odor control agent (see claim 8 on page 116).  Baltsen teaches the use of the compositions for preventing or reducing malodor from a textile (see claim 4 on page 116).
Regarding instant claim 8, Baltsen teaches its composition includes a hydrophobically modified malodor control polymer (HMP) (see claim 9 on page 116) and 
Regarding claim 9, Baltsen teaches the odor control agent to be ‘volatile aldehydes’ (see claim 9 on page 116, see page 54 lines 27 – page 57) and teaches examples of the volatile aldehydes to be 2-ethoxy benzaldehyde, 2-isopropyl-5-methyl-2-hexenal, Adoxal, p-anisaldehyde, Bourgenal, cinnamic aldehyde, Decyl aldehyde, Florhydral, Cymal, Helional, lauric aldehyde, Ligustral, Lyral, Melonal, o-anisaldehyde, pino acetaldehyde, P.T. Bucinal, thiophene carboxaldehyde, trans-4-decenal, trans trans 2,4-noadienal, undecyl aldehyde and mixtures thereof (see page 57 line 32 – page 58 line 3).
Regarding instant claim 17, SEQ ID NO: 21 of the reference claims contains the motif ASTNRSKG (see amino acids 125-132).
Regarding instant claim 18, Baltsen teaches examples of the HMPs to be polyethyleneimines (PEIs) (see page 45 lines 29-30, page 47, page 48 lines 3,4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the reference claims and include a malodor control agent selected from the volatile aldehydes taught by Baltsen, and include a malodor binding polymer including PEIs as taught by Baltsen. One of ordinary skill in the art would be motivated to do so because Baltsen teaches its components can reduce malodor and the artisan is combining prior art elements according to known methods to yield predictable results.

U.S. Patent No. 10,781,408
Claims 7-9 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10, 781,408 (reference patent) in view of Baltsen (WO 2015/181286; Pub. Dec. 3, 2015).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '408 claims (reference claims) in view of Baltsen renders obvious that of the instant claims.
Regarding instant claim 7, 16, 19-21, reference claim 1 recites a composition comprising a polypeptide having DNase activity with at least 90% sequence identity to SEQ ID NO: 1 and an adjunct. Reference claim 1 recites the DNase with SEQ ID NO: 1, which is a 100% match to instant SEQ ID NO: 13 (reads on instant claims 7, 16, 19-20). For evidence see Result 4 of SequenceAlignment-4. Since the reference claims recite the % identity is at least 90% it would be obvious to select a DNase with a sequence of 95% (which reads on instant claim 21) sequence identity to SEQ ID NO: 1 of the reference claims.
The reference claims do not recite a malodor control component. 
Baltsen teaches a detergent composition comprising a polypeptide having DNase activity and an odor control agent (see claim 8 on page 116). Baltsen teaches the use of the compositions for preventing or reducing malodor from a textile (see claim 4 on page 116).
Regarding instant claim 8, Baltsen teaches its composition includes a hydrophobically modified malodor control polymer (HMP) (see claim 9 on page 116) and teaches the hydrophobic modification may increase the polymer’s affinity for hydrophobic odors (see pg. 45 lines 4-15 – reads on malodor binding polymer). 

Regarding instant claim 17, SEQ ID NO: 1 of the reference claims contains the motif ASTNRSKG (see amino acids 125-132). Reference claim 5 also recites the DNase has motif ASXNRSKG.
Regarding instant claim 18, Baltsen teaches examples of the HMPs to be polyethyleneimines (PEIs) (see page 45 lines 29-30, page 47, page 48 lines 3,4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the reference claims and include a malodor control agent selected from the volatile aldehydes taught by Baltsen, and include a malodor binding polymer including PEIs as taught by Baltsen. One of ordinary skill in the art would be motivated to do so because Baltsen teaches its components can reduce malodor and the artisan is combining prior art elements according to known methods to yield predictable results.

U.S. Patent No. 10,774,293
Claims 7-9 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,774,293 (reference patent) in view of Baltsen (WO 2015/181286; Pub. Dec. 3, 2015).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '293 claims (reference claims) in view of Baltsen renders obvious that of the instant claims.
Regarding instant claims 7, 16, 19-21, reference claim 11 recites a detergent composition comprising a polypeptide having DNase activity with at least 90% identity to SEQ ID NO: 1 and one or more further components. Reference claim 1 recites the DNase with SEQ ID NO: 1, which is a 100% match to instant SEQ ID NO: 13 (reads on instant claims 7, 16 and 19-20). For evidence see Result 2 of SequenceAlignment-3. Since the reference claims recite the % identity is at least 90% it would be obvious to select a DNase with a sequence of 95% (which reads on claim 21) sequence identity to SEQ ID NO: 1 of the reference claims.
Therefore, reference claim 1 recites a sequence with at least 95% sequence identity to SEQ ID NO: 13 (reads on claims 7, 16, 19-21).
The reference claims do not recite a malodor control component.
Baltsen teaches a detergent composition comprising a polypeptide having DNase activity and an odor control agent (see claim 8 on page 116). Baltsen teaches the use of the compositions for preventing or reducing malodor from a textile (see claim 4 on page 116).
Regarding instant claim 8, Baltsen teaches its composition includes a hydrophobically modified malodor control polymer (HMP) (see claim 9 on page 116) and 
Regarding claim 9, Baltsen teaches the odor control agent to be ‘volatile aldehydes’ (see claim 9 on page 116, see page 54 lines 27 – page 57) and teaches examples of the volatile aldehydes to be 2-ethoxy benzaldehyde, 2-isopropyl-5-methyl-2-hexenal, Adoxal, p-anisaldehyde, Bourgenal, cinnamic aldehyde, Decyl aldehyde, Florhydral, Cymal, Helional, lauric aldehyde, Ligustral, Lyral, Melonal, o-anisaldehyde, pino acetaldehyde, P.T. Bucinal, thiophene carboxaldehyde, trans-4-decenal, trans trans 2,4-noadienal, undecyl aldehyde and mixtures thereof (see page 57 line 32 – page 58 line 3).
Regarding instant claim 17, SEQ ID NO: 1 of the reference claims contains the motif ASTNRSKG (see amino acids 125-132). Reference claim 1 also recites the DNase has motif ASXNRSKG.
Regarding instant claim 18, Baltsen teaches examples of the HMPs to be polyethyleneimines (PEIs) (see page 45 lines 29-30, page 47, page 48 lines 3,4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the reference claims and include a malodor control agent selected from the volatile aldehydes taught by Baltsen, and include a malodor binding polymer including PEIs as taught by Baltsen. One of ordinary skill in the art would be motivated to do so because Baltsen teaches its components can reduce malodor and the artisan is combining prior art elements according to known methods to yield predictable results.

U.S. Patent No. 10,800,997
Claims 7-9 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10, 781,408 (reference patent) in view of Baltsen (WO 2015/181286; Pub. Dec. 3, 2015).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '408 claims (reference claims) in view of Baltsen renders obvious that of the instant claims.
Regarding instant claims 7, 16, 19-21, reference claim 1 recites a composition comprising a polypeptide having DNase activity with at least 60% identity to SEQ ID NO: 1 and an adjunct. Reference claim 6 recites the sequence identity is at least 70% but less than 100%. Reference claim 1 recites the DNase with SEQ ID NO: 1, which is a 100% match to instant SEQ ID NO: 13. For evidence see Result 5 of SequenceAlignment-4. Since the reference claims recite the % identity is at least 70% and less than 100% it would be obvious to select a DNase with a sequence of 80% (or 86%, 90% or 95% - which reads on instant claims 7, 16 and 19-21) sequence identity to SEQ ID NO: 1 of the reference claims.
The reference claims do not recite a malodor control component.
Baltsen teaches a detergent composition comprising a polypeptide having DNase activity and an odor control agent (see claim 8 on page 116). Baltsen teaches the use of the compositions for preventing or reducing malodor from a textile (see claim 4 on page 116).
Regarding instant claim 8, Baltsen teaches its composition includes a hydrophobically modified malodor control polymer (HMP) (see claim 9 on page 116) and 
Regarding claim 9, Baltsen teaches the odor control agent to be ‘volatile aldehydes’ (see claim 9 on page 116, see page 54 lines 27 – page 57) and teaches examples of the volatile aldehydes to be 2-ethoxy benzaldehyde, 2-isopropyl-5-methyl-2-hexenal, Adoxal, p-anisaldehyde, Bourgenal, cinnamic aldehyde, Decyl aldehyde, Florhydral, Cymal, Helional, lauric aldehyde, Ligustral, Lyral, Melonal, o-anisaldehyde, pino acetaldehyde, P.T. Bucinal, thiophene carboxaldehyde, trans-4-decenal, trans trans 2,4-noadienal, undecyl aldehyde and mixtures thereof (see page 57 line 32 – page 58 line 3).
Regarding instant claim 17, SEQ ID NO: 1 of the reference claims contains the motif ASTNRSKG (see amino acids 125-132). Reference claim 2 also recites the DNase has motif ASXNRSKG.
Regarding instant claim 18, Baltsen teaches examples of the HMPs to be polyethyleneimines (PEIs) (see page 45 lines 29-30, page 47, page 48 lines 3,4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the reference claims and include a malodor control agent selected from the volatile aldehydes taught by Baltsen, and include a malodor binding polymer including PEIs as taught by Baltsen. One of ordinary skill in the art would be motivated to do so because Baltsen teaches its components can reduce malodor and the artisan is combining prior art elements according to known methods to yield predictable results.

U.S. Patent Application No. 16/238,648 
Claims 7-9 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent Application No. 16/238,648 (reference application) in view of Baltsen (WO 2015/181286; Pub. Dec. 3, 2015).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '648 claims (reference claims) in view of Baltsen renders obvious that of the instant claims.
Regarding instant claims 7, 16, 19-21, reference claim 1 recites a composition comprising a polypeptide having DNase activity with at least 90% identity to SEQ ID NO: 1 and an adjunct. Reference claim 1 recites the DNase with SEQ ID NO: 1, which is a 100% match to instant SEQ ID NO: 13 (reads on claims 7, 16 and 19-20). For evidence see Result 6 of SequenceAlignment-4. Since the reference claims recite the % identity is at least 90% it would be obvious to select a DNase with a sequence of 95% (which reads on claim 21) sequence identity to SEQ ID NO: 1 of the reference claims.
The reference claims do not recite a malodor control component.
Baltsen teaches a detergent composition comprising a polypeptide having DNase activity and an odor control agent (see claim 8 on page 116). Baltsen teaches the use of the compositions for preventing or reducing malodor from a textile (see claim 4 on page 116).
Regarding instant claim 8, Baltsen teaches its composition includes a hydrophobically modified malodor control polymer (HMP) (see claim 9 on page 116) and 
Regarding claim 9, Baltsen teaches the odor control agent to be ‘volatile aldehydes’ (see claim 9 on page 116, see page 54 lines 27 – page 57) and teaches examples of the volatile aldehydes to be 2-ethoxy benzaldehyde, 2-isopropyl-5-methyl-2-hexenal, Adoxal, p-anisaldehyde, Bourgenal, cinnamic aldehyde, Decyl aldehyde, Florhydral, Cymal, Helional, lauric aldehyde, Ligustral, Lyral, Melonal, o-anisaldehyde, pino acetaldehyde, P.T. Bucinal, thiophene carboxaldehyde, trans-4-decenal, trans trans 2,4-noadienal, undecyl aldehyde and mixtures thereof (see page 57 line 32 – page 58 line 3).
Regarding instant claim 17, SEQ ID NO: 1 of the reference claims contains the motif ASTNRSKG (see amino acids 125-132). 
Regarding instant claim 18, Baltsen teaches examples of the HMPs to be polyethyleneimines (PEIs) (see page 45 lines 29-30, page 47, page 48 lines 3,4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the reference claims and include a malodor control agent selected from the volatile aldehydes taught by Baltsen, and include a malodor binding polymer including PEIs as taught by Baltsen. One of ordinary skill in the art would be motivated to do so because Baltsen teaches its components can reduce malodor and the artisan is combining prior art elements according to known methods to yield predictable results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

U.S. Patent Application No. 16/500,423 
Claims 7-9 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 13-14, 16-17 of U.S. Patent Application No. 16/500,423 (reference application) in view of Baltsen (WO 2015/181286; Pub. Dec. 3, 2015).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '423 claims (reference claims) in view of Baltsen renders obvious that of the instant claims.
Regarding instant claims 7, 16, 19-21, reference claim 1 recites a cleaning composition comprising a polypeptide having DNase activity and a cleaning component. Reference claim 1 recites the DNase with SEQ ID NO: 13, which is a 100% match to instant SEQ ID NO: 13. For evidence see Result 9 of SequenceAlignment-4. Reference claim 14 recites the polypeptide having DNase activity has at least 95% sequence identity to SEQ ID NO: 13 (reads on instant claims 7, 16, 19-21)
 The reference claims do not recite a malodor control component.
Baltsen teaches a detergent composition comprising a polypeptide having DNase activity and an odor control agent (see claim 8 on page 116). Baltsen teaches the use of the compositions for preventing or reducing malodor from a textile (see claim 4 on page 116).
Regarding instant claim 8, Baltsen teaches its composition includes a hydrophobically modified malodor control polymer (HMP) (see claim 9 on page 116) and 
Regarding claim 9, Baltsen teaches the odor control agent to be ‘volatile aldehydes’ (see claim 9 on page 116, see page 54 lines 27 – page 57) and teaches examples of the volatile aldehydes to be 2-ethoxy benzaldehyde, 2-isopropyl-5-methyl-2-hexenal, Adoxal, p-anisaldehyde, Bourgenal, cinnamic aldehyde, Decyl aldehyde, Florhydral, Cymal, Helional, lauric aldehyde, Ligustral, Lyral, Melonal, o-anisaldehyde, pino acetaldehyde, P.T. Bucinal, thiophene carboxaldehyde, trans-4-decenal, trans trans 2,4-noadienal, undecyl aldehyde and mixtures thereof (see page 57 line 32 – page 58 line 3).
Regarding instant claim 17, SEQ ID NO: 13 of the reference claims contains the motif ASTNRSKG (see amino acids 125-132). Reference claim 10 also recites the DNase has ASXNRSKG motif.
Regarding instant claim 18, Baltsen teaches examples of the HMPs to be polyethyleneimines (PEIs) (see page 45 lines 29-30, page 47, page 48 lines 3,4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the reference claims and include a malodor control agent selected from the volatile aldehydes taught by Baltsen, and include a malodor binding polymer including PEIs as taught by Baltsen. One of ordinary skill in the art would be motivated to do so because Baltsen teaches its components can reduce malodor and the artisan is combining prior art elements according to known methods to yield predictable results.


U.S. Patent Application No. 16/500,420 
Claims 7-9 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent Application No. 16/500,420 (reference application) in view of Baltsen (WO 2015/181286; Pub. Dec. 3, 2015).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '420 claims (reference claims) in view of Baltsen renders obvious that of the instant claims.
Regarding instant claims 7, 16, 19-21, reference claim 1 recites a cleaning composition comprising a polypeptide having DNase activity and a cleaning component. Reference claim 5 recites the DNase to have at least 60% sequence identity with SEQ ID NO: 13, which is a 100% match to instant SEQ ID NO: 13. For evidence see Result 10 of SequenceAlignment-4. Since the reference claims recite the % identity is at least 60% it would be obvious to select a DNase with a sequence of 80%, 86%, 90% or 95% (which reads on isntant claims 7, 16, 19-21) sequence identity to SEQ ID NO: 13 of the reference claims.
 The reference claims do not recite a malodor control component.
Baltsen teaches a detergent composition comprising a polypeptide having DNase activity and an odor control agent (see claim 8 on page 116). Baltsen teaches the use of 
Regarding instant claim 8, Baltsen teaches its composition includes a hydrophobically modified malodor control polymer (HMP) (see claim 9 on page 116) and teaches the hydrophobic modification may increase the polymer’s affinity for hydrophobic odors (see pg. 45 lines 4-15 – reads on malodor binding polymer). 
Regarding claim 9, Baltsen teaches the odor control agent to be ‘volatile aldehydes’ (see claim 9 on page 116, see page 54 lines 27 – page 57) and teaches examples of the volatile aldehydes to be 2-ethoxy benzaldehyde, 2-isopropyl-5-methyl-2-hexenal, Adoxal, p-anisaldehyde, Bourgenal, cinnamic aldehyde, Decyl aldehyde, Florhydral, Cymal, Helional, lauric aldehyde, Ligustral, Lyral, Melonal, o-anisaldehyde, pino acetaldehyde, P.T. Bucinal, thiophene carboxaldehyde, trans-4-decenal, trans trans 2,4-noadienal, undecyl aldehyde and mixtures thereof (see page 57 line 32 – page 58 line 3).
Regarding instant claim 17, SEQ ID NO: 13 of the reference claims contains the motif ASTNRSKG (see amino acids 125-132). Reference claim 4 also recites the DNase has ASXNRSKG motif.
Regarding instant claim 18, Baltsen teaches examples of the HMPs to be polyethyleneimines (PEIs) (see page 45 lines 29-30, page 47, page 48 lines 3,4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the reference claims and include a malodor control agent selected from the volatile aldehydes taught by Baltsen, and include a malodor binding polymer including PEIs as taught by Baltsen. One of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

U.S. Patent Application No. 16/500,450 
Claims 7-9 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-12, 15, 17, 20, 21 of U.S. Patent Application No. 16/500,450 (reference application) in view of Baltsen (WO 2015/181286; Pub. Dec. 3, 2015).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '450 claims (reference claims) in view of Baltsen renders obvious that of the instant claims.
Regarding instant claims 7, 16, 19-21, reference claim 1 recites a cleaning composition comprising a polypeptide having DNase activity and a cleaning component. Reference claim 1 recites the DNase with at least 95% sequence identity to SEQ ID NO: 13, which is a 100% match to instant SEQ ID NO: 13. Reference claim 20 recites the DNase with at least 99% sequence identity to SEQ ID NO: 13 and reference claim 21 recites the DNase to be SEQ ID NO: 13 (which reads on instant claims 7, 16, 19-21). For evidence see Result 11 of SequenceAlignment-4.
The reference claims do not recite a malodor control component.

Regarding instant claim 8, Baltsen teaches its composition includes a hydrophobically modified malodor control polymer (HMP) (see claim 9 on page 116) and teaches the hydrophobic modification may increase the polymer’s affinity for hydrophobic odors (see pg. 45 lines 4-15 – reads on malodor binding polymer). 
Regarding claim 9, Baltsen teaches the odor control agent to be ‘volatile aldehydes’ (see claim 9 on page 116, see page 54 lines 27 – page 57) and teaches examples of the volatile aldehydes to be 2-ethoxy benzaldehyde, 2-isopropyl-5-methyl-2-hexenal, Adoxal, p-anisaldehyde, Bourgenal, cinnamic aldehyde, Decyl aldehyde, Florhydral, Cymal, Helional, lauric aldehyde, Ligustral, Lyral, Melonal, o-anisaldehyde, pino acetaldehyde, P.T. Bucinal, thiophene carboxaldehyde, trans-4-decenal, trans trans 2,4-noadienal, undecyl aldehyde and mixtures thereof (see page 57 line 32 – page 58 line 3).
Regarding instant claim 17, SEQ ID NO: 13 of the reference claims contains the motif ASTNRSKG (see amino acids 125-132). Reference claim 4 also recites the DNase has ASXNRSKG motif.
Regarding instant claim 18, Baltsen teaches examples of the HMPs to be polyethyleneimines (PEIs) (see page 45 lines 29-30, page 47, page 48 lines 3,4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the reference claims and 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

U.S. Patent Application No. 16/500,455 
Claims 7-9 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent Application No. 16/500,455 (reference application) in view of Baltsen (WO 2015/181286; Pub. Dec. 3, 2015).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '455 claims (reference claims) in view of Baltsen renders obvious that of the instant claims.
Regarding instant claims 7, 16, 19-21, reference claim 1 recites a cleaning composition comprising a polypeptide having DNase activity and a cleaning component. Reference claim 3 recites the DNase with at least 80% sequence identity to SEQ ID NO: 13, which is a 100% match to instant SEQ ID NO: 13 (reads on instant claims 7, 16). For evidence see Result 12 of SequenceAlignment-4. Since the reference claims recite the % identity is at least 80% it would be obvious to select a DNase with a 
The reference claims do not recite a malodor control component.
Baltsen teaches a detergent composition comprising a polypeptide having DNase activity and an odor control agent (see claim 8 on page 116). Baltsen teaches the use of the compositions for preventing or reducing malodor from a textile (see claim 4 on page 116).
Regarding instant claim 8, Baltsen teaches its composition includes a hydrophobically modified malodor control polymer (HMP) (see claim 9 on page 116) and teaches the hydrophobic modification may increase the polymer’s affinity for hydrophobic odors (see pg. 45 lines 4-15 – reads on malodor binding polymer). 
Regarding claim 9, Baltsen teaches the odor control agent to be ‘volatile aldehydes’ (see claim 9 on page 116, see page 54 lines 27 – page 57) and teaches examples of the volatile aldehydes to be 2-ethoxy benzaldehyde, 2-isopropyl-5-methyl-2-hexenal, Adoxal, p-anisaldehyde, Bourgenal, cinnamic aldehyde, Decyl aldehyde, Florhydral, Cymal, Helional, lauric aldehyde, Ligustral, Lyral, Melonal, o-anisaldehyde, pino acetaldehyde, P.T. Bucinal, thiophene carboxaldehyde, trans-4-decenal, trans trans 2,4-noadienal, undecyl aldehyde and mixtures thereof (see page 57 line 32 – page 58 line 3).
Regarding instant claim 17, SEQ ID NO: 13 of the reference claims contains the motif ASTNRSKG (see amino acids 125-132). Reference claim 2 also recites the DNase has ASXNRSKG motif.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the reference claims and include a malodor control agent selected from the volatile aldehydes taught by Baltsen, and include a malodor binding polymer including PEIs as taught by Baltsen. One of ordinary skill in the art would be motivated to do so because Baltsen teaches its components can reduce malodor and the artisan is combining prior art elements according to known methods to yield predictable results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

U.S. Patent Application No. 17/053,080 
Claims 7-9 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent Application No. 17/053,080 (reference application) in view of Baltsen (WO 2015/181286; Pub. Dec. 3, 2015).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '080 claims (reference claims) in view of Baltsen renders obvious that of the instant claims.
Regarding instant claims 7, 16, 19-21, reference claim 1 recites a cleaning composition comprising a polypeptide having DNase activity and a cleaning component. Reference claim 5 recites the DNase with at least 80% sequence identity to SEQ ID 
 The reference claims do not recite a malodor control component.
Baltsen teaches a detergent composition comprising a polypeptide having DNase activity and an odor control agent (see claim 8 on page 116). Baltsen teaches the use of the compositions for preventing or reducing malodor from a textile (see claim 4 on page 116).
Regarding instant claim 8, Baltsen teaches its composition includes a hydrophobically modified malodor control polymer (HMP) (see claim 9 on page 116) and teaches the hydrophobic modification may increase the polymer’s affinity for hydrophobic odors (see pg. 45 lines 4-15 – reads on malodor binding polymer). 
Regarding claim 9, Baltsen teaches the odor control agent to be ‘volatile aldehydes’ (see claim 9 on page 116, see page 54 lines 27 – page 57) and teaches examples of the volatile aldehydes to be 2-ethoxy benzaldehyde, 2-isopropyl-5-methyl-2-hexenal, Adoxal, p-anisaldehyde, Bourgenal, cinnamic aldehyde, Decyl aldehyde, Florhydral, Cymal, Helional, lauric aldehyde, Ligustral, Lyral, Melonal, o-anisaldehyde, pino acetaldehyde, P.T. Bucinal, thiophene carboxaldehyde, trans-4-decenal, trans trans 2,4-noadienal, undecyl aldehyde and mixtures thereof (see page 57 line 32 – page 58 line 3).

Regarding instant claim 18, Baltsen teaches examples of the HMPs to be polyethyleneimines (PEIs) (see page 45 lines 29-30, page 47, page 48 lines 3,4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the reference claims and include a malodor control agent selected from the volatile aldehydes taught by Baltsen, and include a malodor binding polymer including PEIs as taught by Baltsen. One of ordinary skill in the art would be motivated to do so because Baltsen teaches its components can reduce malodor and the artisan is combining prior art elements according to known methods to yield predictable results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	Applicants have not argued the merits of the previous obviousness type double patenting rejections, but instead request the rejections be held in abeyance until after allowable subject matter is agreed upon (pg. 7 of remarks filed on 08/25/2021). A request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the double patenting rejections of record have been maintained as no 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657